Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Erol Ucer, M.D., DATE: March 25, 1996
Petitioner,

Docket No. C-95-151
Decision No. CR416

-v-

The Inspector General.

DECISION

In a letter dated May 15, 1995, the Inspector General
(I.G.) notified Petitioner that she had made a
determination to exclude him for a period of three years
from participation in Medicare, Medicaid, Maternal and
Child Health Services Block Grant and Block Grants to
States for Social Services programs.' Petitioner was
informed that his exclusion was being imposed pursuant to
section 1128(b)(1) of the Social Security Act (Act), due
to the fact that Petitioner had been convicted of a
criminal offense related to fraud, theft, embezzlement,
breach of fiduciary responsibility, or other financial
misconduct. The I.G. further informed Petitioner that
his exclusion had national effect, and that she was
required by law to notify the appropriate State agency of
Petitioner's exclusion. The appropriate State agency was
required by law to exclude Petitioner for a minimum of
three years as well.

By letter dated June 29, 1995, Petitioner requested a
hearing to contest his exclusion. The case was docketed
and assigned to me. I conducted a prehearing conference
in this case on August 7, 1995, during which time
Petitioner conceded that he had in fact been convicted of
a criminal offense related to fraud in connection with
the delivery of a health care item or service. I
informed Petitioner of the regulation at 42 C.F.R. §

1 Unless the context indicates otherwise, I will
use Medicare and Medicaid to designate these programs.
2

1001.201, which provides for a three-year benchmark
exclusion in cases where an individual has been convicted
of a criminal offense related to fraud in connection with
the delivery of a health care item or service. I
informed Petitioner that, since he was not disputing that
he was convicted or that his conviction was related to
fraud in connection with the delivery of a health care
item or service, the only remaining issue in this case
was whether the three-year exclusion directed and imposed
against Petitioner by the I.G. was reasonable.

Counsel for the I.G. requested leave to file a motion for
summary disposition. Because there did not appear to be
any material facts in dispute in this case, I granted the
I.G.'s request.

The parties have filed briefs and exhibits. I have
reviewed the parties' submissions and conclude that the
I.G. is entitled to judgment as a matter of law.

APPLICA LAW

Section 1128(b)(1) of the Act provides that the Secretary
(or the Secretary's lawful delegate, the I.G.) may
exclude individuals and entities from participation in
Medicare and Medicaid under the following circumstances:

(1) CONVICTION RELATING TO FRAUD. -- Any individual
or entity that has been convicted, under Federal or
State law, in connection with the delivery of a
health care item or service or with respect to any
act or omission in a program operated by or financed
in whole or in part by any Federal, State or local
government agency, of a criminal offense relating to
fraud, theft, embezzlement, breach of fiduciary
responsibility, or other financial misconduct .. .

The implementing regulation, codified at 42 C.F.R. §
1001.201, sets forth the criteria for determining the
length of exclusion imposed pursuant to section
1128(b)(1) of the Act. Such an exclusion will be for
three years, unless the aggravating or mitigating factors
specified by the regulation are present and warrant
adjusting the three-year benchmark exclusion period. 42
C.F.R. § 1001.201(b). The contents of the regulation are
binding upon administrative law judges. Joel Fass, DAB
CR349, at 4 - 5 (1994).

The only issues appealable to an administrative law judge
are whether a basis for the imposition of the exclusion
exists and whether the length of the exclusion is
3

reasonable. 42 C.F.R. § 1001.2007(a)(1). When the
exclusion is based on a conviction, the basis of the
conviction is not subject to review, and may not be
collaterally attacked during the appeal of an exclusion.
42 C.F.R. § 1001.2007(d).

FINDINGS OF FACT AND CONCLUSIONS OF LAW (FINDINGS)
A. Background facts concerning Petitioner's conviction

1. On June 15, 1992, Petitioner was formally charged
with 54 counts alleging that he made or presented or
caused to be made or presented, false claims against the
Medicaid program, in violation of Mich. Comp. Laws Ann. §
400.607(1) (West 1991) and with 44 counts alleging that
he made or presented or caused to be made or presented,
false claims against Blue Cross, Blue Shield of Michigan,
in violation of Mich. Comp. Laws Ann. § 752.1003(1) (West
1991). I.G. Ex. 37.

2. The 44 counts of fraud against Blue Cross, Blue
Shield of Michigan alleged that Petitioner made or
presented or caused to be made or presented to a health
care corporation or health care insurer, claims for
payment of health care benefits, knowing the claims to be
false. I.G. Ex. 3.

3. Petitioner was convicted on 11 of the 44 counts of
submitting fraudulent or false claims to Blue Cross, Blue
Shield of Michigan, in violation of Mich. Comp. Laws Ann.
§ 752.1003(1). I.G. Exs. 3, 4.

4. Petitioner was convicted of eleven felony counts. .
I.G. Ex. 4 at 2-3; Mich. Comp. Laws Ann. § 752.1003(1) -
(5) (West 1991).

5. Petitioner was sentenced to 90 days of incarceration
and ordered to pay $700 in restitution. I.G. Ex. 4.

? The I.G. submitted five exhibits in conjunction
with her motion for summary disposition. I have marked and
refer to these exhibits as "I.G. Exs. 1 - 5," respectively.
I admit I.G. Exs. 1 - 5 into evidence. Petitioner
submitted a one page letter (brief) on his own behalf and
=Aree pages of exhibits. I have marked and refer to these
-shibits as "P. Exs. 1 - 3," respectively. I admit P. Exs.

- 3 into evidence.
4

B. The circumstances underlying Petitioner's conviction

mandate that he should be excluded for a three-year
period.

6. Petitioner was convicted of a criminal offense,
within the meaning of section 1128(i) of the Act. Act,
section 1128(i)(1) and (2). Findings 1 - 5.

7. Petitioner's conviction for 11 counts of submitting
fraudulent or false claims to Blue Cross, Blue Shield of
Michigan is a conviction relating to fraud, within the
meaning of section 1128(b)(1) of the Act. Act, section
1128 (b) (1).

8. An exclusion imposed pursuant to section 1128(b) (1)
of the Act will be for a period of three years unless
certain specific aggravating or mitigating factors are
present. 42 C.F.R. § 1001.201.

9. It is an aggravating factor and a basis for
increasing an exclusion beyond the three-year benchmark
period if the acts that resulted in Petitioner's
conviction, or similar acts, resulted in financial loss
of $1500 or more to a government program or to one or
more other entities, or had a significant financial
impact on program beneficiaries or other individuals. 42
C.F.R. § 1001.201(b) (2) (i).

10. The aggravating factor at 42 C.F.R.
§ 1001.201(b) (2)(i) is not present in this case.

11. It is an aggravating factor and a basis for
increasing an exclusion beyond the three-year benchmark
period if the acts that resulted in Petitioner's
conviction, or similar acts, were committed over a period
of one year or more. 42 C.F.R. § 1001.201(b) (2) (ii).

12. The aggravating factor contained at
42 C.F.R. § 1001.201(b) (2) (ii) is not present in this
case.

13. It is an aggravating factor and a basis for
increasing an exclusion beyond the three-year benchmark
period if the acts that resulted in Petitioner's
conviction, or similar acts, had a significant adverse
physical or mental impact on one or more program
beneficiaries or other individuals.

42 C.F.R. § 1001.201(b) (2) (iii).

14. The aggravating factor at 42 C.F.R.
§ 1001.201(b) (2) (iii) is not present in this case.
5

15. It is an aggravating factor and a basis for
increasing an exclusion beyond the three-year benchmark
period if the sentence imposed by the court included
incarceration. 42 C.F.R. § 1001.201(b) (2) (iv).

16. The aggravating factor at 42 C.F.R. §
1001.201(b) (2) (iv) is present in this case. I.G. Ex. 4;
Finding 5.

17. The I.G. has not presented any evidence or argument
that would support increasing Petitioner's exclusion
based on the presence of the aggravating factor at 42
C.F.R. § 1001.201(b) (2) (iv).

18. It is an aggravating factor and a basis for
increasing an exclusion beyond the three-year benchmark
period if Petitioner has a prior criminal, civil, or
administrative sanction record. 42 C.F.R. §
1001.201(b) (2) (v).

19. The aggravating factor contained at 42 C.F.R. §
1001.201(b) (2) (v) is not present in this case.

20. It is a mitigating factor if Petitioner was
convicted of three or fewer misdemeanor offenses, and the
entire amount of financial loss to a government program
or to other individuals or entities due to the acts that
resulted in the conviction and similar acts is less than
$1500. 42 C.F.R. § 1001.201(b) (3) (i).

21. The mitigating factor contained at 42 C.F.R. §
1001.201(b) (3) (i) is not present in this case.

22. It is a mitigating factor if the record in the
criminal proceedings demonstrates that the court
determined that the individual had a mental, emotional,
or physical condition, before or during the commission of
the offense, that reduced the individual's culpability.
42 C.F.R. § 1001.201(b) (3) (ii).

23. The mitigating factor contained at 42 C.F.R. §
1001.201(b) (3) (ii) is not present in this case.

24. It is a mitigating factor if Petitioner cooperated
with federal or State officials and that cooperation
resulted in others being excluded from Medicare or any of
the State health care programs or resulted in the
imposition of a civil monetary penalty against others.

42 C.F.R. § 1001.201(b) (3) (iii).
6

25. The mitigating factor contained at 42 C.F.R. §
1001.201(b) (3) (iii) is not present in this case.

26. It is a mitigating factor if alternative sources of
the type of health care items or services furnished by
Petitioner are not available. 42 C.F.R. §

1001.201(b) (3) (iv).

27. The mitigating factor contained at 42 C.F.R. §
1001.201(b) (3) (iv) is not present in this case.

28. The I.G. properly excluded Petitioner for three
years in accordance with 42 C.F.R. § 1001.201. Findings
1 - 27.

29. There exists no genuine issue of material fact.
Findings 1 - 28.

30. As a matter of law, the I.G. is entitled to summary
disposition in her favor. Findings 1 - 29.

DISCUSSTON

There is no dispute in this case that Petitioner was
convicted of a criminal offense, within the meaning of
section 1128(i) of the Act. Petitioner states that he
was charged with 98 counts of billing fraud and was
acquitted of 87 of the counts. Still, the record in this
case reflects, and Petitioner does not dispute, that he
was convicted of 11 counts of filing false health care
Claims. I.G. Exs. 3 - 5. Petitioner argues that he
should not have been excluded by the I.G. because he has
committed no offense which has caused harm to either the
Medicare or Medicaid programs.

However, section 1128(b)(1) of the Act, under which
Petitioner was excluded, authorizes the I.G. to exclude
any individual or entity who has been convicted, in
connection with the delivery of a health care item or
service, of a criminal offense relating to fraud, theft,
embezzlement, breach of fiduciary responsibility, or
other financial misconduct. Thus, the authority to
exclude under this section of the Act does not depend on
whether Petitioner had harmed the Medicare or Medicaid
programs.

The facts of this case leave no doubt but that Petitioner
was convicted of a criminal offense in connection with
the delivery of a health care item or service relating to
fraud. Specifically, Petitioner was convicted, after a
jury trial, of 11 counts of submitting false health care
7

claims for reimbursement to Blue Cross, Blue Shield of
Michigan when Petitioner knew that the claims were false.
I.G. Exs. 1, 4, 5. It is well established that where an
individual is convicted of an offense involving the
submission of fraudulent or false health care claims for
reimbursement, that offense is committed in connection
with the delivery of health care items or services.
William D. Miles, M.D., DAB CR354 (1995); Joel Fass, DAB
CR349 (1994); Michael M. Bouer, R.Ph., DAB CR345 (1994).
Petitioner does not dispute this in his submission.

Moreover, Petitioner's conviction meets the second test
required by section 1128(b)(1) of the Act because it is a
conviction relating to fraud. I.G. Exs. 4, 5. The
State statute under which Petitioner was convicted is
very specific, and it makes clear that Petitioner's
conviction involved not only filing false claims, but
involved Petitioner knowing that the claims were false.
I.G. Exs. 4, 5. The conviction itself specifies that
Petitioner was convicted of fraud. I.G. Ex. 4.
Petitioner's conviction is thus, on its face, related to
fraud in connection with the delivery of a health care
item or service. It falls squarely within the purview of
section 1128(b)(1) of the Act.

Petitioner argues also that a three-year exclusion is
unduly harsh and that the financial damage from his false
billing activities totalled only $650. I am bound in
this case by regulations which allow me to consider only
certain mitigating and aggravating factors. Absent such
factors, a three-year exclusion is reasonable under the
relevant regulations. 42 C.F.R. § 1001.201(b).

The record in this case does not disclose the extent of
financial damage resulting from Petitioner's criminal or
any related activities. However, even if I were to
accept as true Petitioner's statement that the extent of
the financial damage was only $650, this amount would be
a mitigating factor only if Petitioner had been convicted
of no more than three misdemeanors. 42 C.F.R. §
1001.201(b) (3). The record in this case reveals that
Petitioner was convicted of 11 felony counts. I.G. Exs.
1 - 5. The mitigating factor at 42 C.F.R. §
1001.201(b) (3) therefore is not applicable to this case.

In addition, the I.G.'s decision to impose a three-year
exclusion in this case is reasonable because the I.G.
could have argued for a greater period of exclusion based
upon the fact that Petitioner's sentence included
incarceration. 42 C.F.R. § 1001.201(b)(2) (iv). Instead,
the I.G. showed restraint and imposed only the three-year
benchmark exclusion period.
8
CONCLUSION

For the foregoing reasons, I conclude as a matter of law
that the I.G. properly excluded Petitioner for a period
of three years pursuant to section 1128(b) (1) of the Act
and 42 C.F.R. § 1001.201.

/s/

Mimi Hwang Leahy
Administrative Law Judge
